I concur in the result, and find no fault with the reasoning in the opinion prepared by Judge Rose. I would prefer, however, to rest the decision on my belief that plaintiff's cause of action, if any, arose in Pocahontas County. Treating the cause of action as arising in Pocahontas County, a justice of the peace in Summers County could not acquire jurisdiction thereof by a summons directed to a constable of that county, which was served on the state auditor, or service thereof accepted by that official. Roberts v. Hickory Camp Coal  Coke Co., 58 W. Va. 276,52 S.E. 182; Bank of Gassaway v. Stalnaker, 69 W. Va. 85,71 S.E. 183; Sovereign Coal Co. v. Britton, 77 W. Va. 566, *Page 895 87 S.E. 925; United States Coal  Coke Co. v. Kitts,126 W. Va. 13, 27 S.E.2d 65. These cases are based on constitutional and statutory provisions, defining and limiting the powers and jurisdiction of justices of the peace. Constitution, Sec. 28, Art. VIII, Code 50-2-1.
Judge Lovins concurs in this note.